                  Case 19-11466-MFW            Doc 686       Filed 09/10/19        Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

CENTER CITY HEALTHCARE, LLC, d/b/a                            Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL et
al.,1                                                         (Jointly Administered)

                              Debtors.                        Re: Docket No. 557


    STIPULATION WITH MIDCAP FUNDING IV TRUST DETERMINING CERTAIN
       COMMITTEE RIGHTS PURSUANT TO FINAL DIP FINANCING ORDER

          This stipulation (the “Stipulation”) is entered into by and among (i) the Official

Committee of Unsecured Creditors (the “Committee”)2 of Center City Healthcare, LLC d/b/a

Hahnemann University Hospital and its affiliated debtors and debtors in possession (collectively,

the “Debtors”), and (b) MidCap Funding IV Trust, acting in its capacity as administrative agent

for MidCap Funding IV Trust and MidCap Financial Trust (successor-by-assignment to MidCap

Funding H Trust), the Debtors’ prepetition lenders (collectively, the “Prepetition Agent”), and

MidCap Funding IV Trust (successor-by-assignment to MidCap Financial Trust), acting in its

capacity as administrative agent for MidCap Funding IV Trust (successor-by-assignment to

MidCap Financial Trust), the Debtors’ post-petition DIP lender (collectively, the “DIP Agent”,




1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
 Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA,
 L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C.
 (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics, L.L.C. (4056),
 TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV of PA, L.L.C.
 (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is 230 North Broad Street, Philadelphia,
 Pennsylvania 19102.
2
        Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Final DIP
 Financing Order.


Active\102169267.v1-9/10/19
                  Case 19-11466-MFW      Doc 686      Filed 09/10/19     Page 2 of 5




and together with the Prepetition Agent, “MidCap,” and collectively with the Committee, the

“Parties”), in each case, by and through their respective undersigned counsel.

          WHEREAS, on June 30, 2019, (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of title 11 of the United States Code in the United

States Bankruptcy Court for the District of Delaware (the “Court”).

          WHEREAS, on August 23, 2019, the Court entered the Final Order (I) Authorizing

Debtors to Obtain Postpetition Financing; (II) Authorizing Debtors to Use Cash Collateral; (III)

Granting Adequate Protection; and (IV) Modifying the Automatic Stay [Docket No. 557] (the

“Final DIP Financing Order”), which, among other things, set a challenge period for the

Committee of sixty (60) days after the filing of notice of appointment of the Committee with

respect to commencing a Lien Challenge.

          WHEREAS, on September 10, 2019, the court entered the Order Under 11 U.S.C. § 105,

106, 363, 365, 503, 507, and 525 (A) Approving Asset Purchase Agreement with Thomas

Jefferson University Hospitals, Inc., (B) Authorizing Sale of Certain of Debtor’s Assets Free and

Clear of Interests, (C) Authorizing Assumption and Assignment of Certain of the Debtor’s

Executory Contracts, and (D) Granting Related Relief [Docket No. 681] (the “HUH Residency

Sale Order”), which, among other things, authorized the sale (the “HUH Residency Sale”) of

certain assets (the “Residency Program Assets”) to Thomas Jefferson University Hospitals, Inc.

or its permitted assignee.

          WHEREAS, in order to clarify certain matters among the Parties under the Final DIP

Financing Order, the Parties have agreed to enter this Stipulation.

          NOW, THEREFORE, the Parties, by and through their respective undersigned counsel,

hereby stipulate and agree as follows:




Active\102169267.v1-9/10/19
                                          2
                  Case 19-11466-MFW          Doc 686     Filed 09/10/19     Page 3 of 5




          1.        Notwithstanding anything contained in the Final DIP Financing Order to the

contrary, the Committee shall have through and including thirty (30) days after the closing of the

HUH Residency Sale (the “Residency Asset Challenge Period”) to file an adversary proceeding

or contested matter with respect to any lien or security interest asserted by MidCap in the

Residency Program Assets or the proceeds thereof (a “Residency Asset Challenge”). During the

Residency Asset Challenge Period, any Residency Asset Challenge is hereby expressly reserved

and preserved.

          2.        Except as expressly set forth in paragraph 1 above, the Committee hereby waives

all other rights to assert a Lien Challenge against the Prepetition Lenders and acknowledges and

agrees that it is hereby barred from asserting any Lien Challenge other than as expressly set forth

in paragraph 1 above.

          3.        For the avoidance of doubt, nothing contained in this Stipulation shall have any

impact on the Committee’s rights with respect to any Additional Challenge and the challenge

deadline with respect thereto, as set forth in paragraph 13(a) of the Final DIP Financing Order.

          4.        This Stipulation shall be binding and effective upon execution by the Parties

hereto. This Stipulation may not be amended or modified without the written consent of the

Parties. This Stipulation may be executed in counterparts by facsimile or other electronic

transmission, each of which will be deemed an original, and all of which when taken together

will constitute one document.




Active\102169267.v1-9/10/19
                                              3
                  Case 19-11466-MFW          Doc 686        Filed 09/10/19   Page 4 of 5




          5.        Except as expressly set forth in paragraph 1 above and subject to the reservation

of rights in paragraph 3 above, nothing herein shall (or shall be deemed to) modify, amend or

derogate from the Final DIP Financing Order. The Court will retain jurisdiction over all matters

related to this Stipulation and the Final DIP Financing Order.


Dated: September 10, 2019                         /s/ Thomas M. Horan
                                                  Thomas M. Horan (DE Bar No. 4641)
                                                  FOX ROTHSCHILD LLP
                                                  919 North Market Street, Suite 300
                                                  Wilmington, DE 19899
                                                  Telephone: 302-654-7444
                                                  Facsimile: 302-6568920
                                                  Email: thoran@foxrothschild.com

                                                  - and –

                                                  Andrew H. Sherman (pro hac vice)
                                                  Boris I. Mankovetskiy (pro hac vice)
                                                  SILLS CUMMIS & GROSS P.C.
                                                  One Riverfront Plaza
                                                  Newark, NJ 07102
                                                  Telephone: 973-643-7000
                                                  Facsimile: 973-643-6500
                                                  Email: asherman@sillscummis.com
                                                          bmankovetskiy@sillscummis.com

                                                  Counsel for the Official Committee
                                                  of Unsecured Creditors


Dated: September 10, 2019
                                                  /s/ Joelle E. Polesky
                                                  Joelle E. Polesky (I.D. No. 3694)
                                                  STRADLEY RONON STEVENS & YOUNG,
                                                  LLP
                                                  1000 N. West Street, Suite 1279
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 295-4856
                                                  Facsimile: (302) 295-4801
                                                  Email: jpolesky@stradley.com

                                                  OF COUNSEL



Active\102169267.v1-9/10/19
                                              4
                  Case 19-11466-MFW   Doc 686    Filed 09/10/19    Page 5 of 5




                                          Gretchen M. Santamour (pro hac vice)
                                          Deborah Reperowitz (pro hac vice)
                                          Mark J. Dorval (pro hac vice)
                                          Joseph W. Catuzzi (pro hac vice)
                                          2005 Market Street, Suite 2600
                                          Philadelphia, PA 19103
                                          Telephone: (302) 295-4856
                                          Facsimile: (302) 295-4801

                                          Kathryn L. Stevens (pro hac vice)
                                          David L. Kane (pro hac vice)
                                          222 North LaSalle Street
                                          Chicago, IL 60601
                                          Telephone: (312) 609 7803

                                          Counsel for creditors MidCap Funding IV Trust
                                          and MidCap Financial Trust




Active\102169267.v1-9/10/19
                                      5
